Citation Nr: 1032137	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-11 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to April 1946.  
He passed away on March 2008.  The Appellant is his surviving 
spouse.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran's service records were partially destroyed in a fire 
at the National Personnel Records Center (NPRC).  When, as here, 
at least a portion of the service records cannot be located, 
through no fault of the Veteran, VA has a "heightened" obligation 
to more fully discuss the reasons and bases for its decision and 
to carefully consider applying the benefit-of-the-doubt doctrine.  
See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
heightened duty to assist the Veteran includes the obligation to 
search for alternative medical records and to provide an 
explanation to the Appellant regarding VA's inability to obtain 
the Veteran's service treatment records.  Dixon v. Derwinski, 3 
Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991)  

Service treatment records associated with the claims file consist 
of one record and an exit physical.  The exit physical indicates 
that the Veteran was treated at Camp Grant Station Hospital in 
January 1946.  Sometimes hospital records are filed separately 
from other service records.  The Appellant has specifically 
contended that no effort was made to obtain the Veteran's Camp 
Grant hospital records or his records from his service at Sacoma 
Prison, where he was injured.  The claims must be remanded in 
order for the RO to search for alternative medical records and to 
provide the Appellant with additional notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Additional notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must be 
provided to the Appellant.  In particular, 
the notice should explain that most of the 
Veteran's records were destroyed in the 
1973 fire at the NPRC.  The Appellant 
should be sent a copy of NA Form 13055 and 
advised to complete the form and return it 
to VA.  She should identify a three month 
period of time during which she estimates 
the Veteran's injuries at Sacoma Prison 
occurred.  

Additionally, the notice should include a 
list of alternative documents that might 
substitute for service treatment records, 
including VA military files, statements 
from service medical personnel, "buddy" 
certificates or affidavits, letters 
written during service, and photographs 
taken during service.  The Appellant must 
also be advised that she can submit 
photocopies of his service treatment 
records which are in her possession.

2.  The RO should then contact the NPRC to 
obtain (1) separately filed hospital 
records from Camp Grant Hospital in 
January 1946 and (2) records from Sacoma 
Prison (verify with Appellant that this is 
the name of the hospital infirmary) with 
the dates provided by the Appellant.

3.  If no records are located, the 
Appellant should be notified and copy of 
the notice should be associated with the 
claims folder.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case should 
be provided to the Appellant and her 
representative.  After the Appellant  and 
her representative have an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



